McCulloch, C. J. (dissenting). I am unable to agree with the conclusion reached by the majority in this case, for the reason that it appears to me in direct conflict with several other decision of the court on this subject, which should either be followed or overruled. I refer particularly to the case of Bobo v. State, 105 Ark. 462. In that case the court sustained the conviction of Bobo on proof of a transaction with one Mulkey. Bobo admitted that he received'money from Mulkey and delivered the whiskey to him, but he testified that he only acted as agent for Mulkey in purchasing the liquor, that he had no interest in the sale, and that he purchased it for Mulkey from one Bussell. He admitted, however, that Bussell was not known to Mulkey and that he did not disclose to Mulkey the identity of Bussell as the seller. In the trial below, Bobo claimed the right to go to the jury on the issue whether or not he was a mere agent of the purchaser, or whether he sold the liquor himself to Mulkey. The trial court refused to send the case to the jury, and directed a verdict against Bobo. This court affirmed the judgment, on the ground that Bobo’s own testimony showed that, by reason of his failure to disclose the identity of Bussell, the seller, he was a necessary participant in the sale, and was guilty as principal. In disposing of the case, the court said: “Under the facts of the present case the defendant Bobo aided Bussell in making the sale of the whiskey to Mul-.key, and thereby became a principal in the offense. 'Mul-key did not know that Bussell was engaged in the illegal sale of whiskey. He came into the restaurant where Bobo was working and asked liim if be could get him any whiskey, and gave him money to pay for it with. Bobo went out and got tlie whiskey from Russell, and came back and delivered it to Mulkey. * * * While Bobo says he procured the liquor from Russell at the request of Mulkey, with money furnished by him for the purpose, still he admits that Russell was not known to the buyer, and had told him that he had liquor for him whenever he wanted it. This shows that Bobo was a necessary factor in making the sale, and that he acted for the seller as well as the buyer, and, as such intermediary, he was interested in the sale of the liquor, within the rule announced in the case of Dale v. State, supra, and became thereby a principal offender.” The Bobo case has been followed by this court in several decisions rendered since that time. Williams v. State, 129 Ark. 344; Dean v. State, 130 Ark. 322; Bryant v. State, 156 Ark. 580; Metcalf v. State, 159 Ark. 349. The facts in the present case, as correctly set out in the opinion of the majority, make it identical in alf essential particulars, so far as concerns the question of error in the trial below, with the Bobo case. Appellant admits, in other words, that he procured liquor for the State’s witnesses at their request, that he obtained it from a certain negro, who, a few days before, had told him that he was engaged in the business of selling intoxicating liquors, and he admits that he did not disclose the name or identity of the seller to the persons for whom he obtained the liquor. He denied that he actually delivered the liquor to the State’s witnesses, but this issue was settled by the verdict of the jury against him, and that question has nothing to do with the correctness of appellant’s refused instruction, by which it was sought to submit the question of agency. When the Bobo case was decided, the offense of selling liquor without a license was a misdemeanor, and the court had the power to direct a verdict against the accused, which would be improper now, because of the 'fact that selling liquor is a felony now. But that difference in the cases has no hearing here, for the reason that the court did not give a directed verdict; it merely refused to give this instruction on the question of agency, for the reason that the undisputed testimony showed that appellant, if he delivered the liquor at all to the State’s witnesses, obtained the liquor, according to his own confession, under circumstances which, under the doctrine of the Bobo case, made him a participant in the crime. It is a familiar rule in our decisions that in felony oases, as well as in all other trials, the instructions of the court should be confined to such issues that find some support in the testimony, and that abstract instructions should not be given. We have frequently decided that, even in a homicide case, it is not error to refuse to give ■an instruction upon a degree of the crime about which there is no testimony. The court submitted all of the issues in this case upon which there was any testimony. The instructions were even more favorable to appellant than he was entitled, to, for an instruction was given which told the jury that “where the intermediary between the purchaser and seller is a necessary factor, without whose assistance the sale of liquor could not have been consummated, he is interested in the sale in the sense of the law.” Williams v. State, supra; Metcalf v. State, supra. The cases cited by the majority db not, I think, sustain them. In the Ellis case the accused did not admit, and it was not shown, that he knew beforehand where he could get the liquor or who he would get it from; he merely testified that he received the money from Beard to purchase liquor for the latter, and that, when he'went out in search of it, he found a man who sold it to him, and that he bought it and took it back to Beard. He testified that he had never seen the person he bought the liquor from before that transaction. According to the testimony of the accused in that case, ■there was no element involved of his own participation in the sale, and lie was therefore entitled to go to the jury on the question of agency. In the Sneed case it was held to be error to give a directed verdict, and that the instruction of the court was, in effect, peremptory. I dissent therefore from the conclusion of the majority, and am authorized to say that Mr. Justice Humphbexs joins me in this opinion. ®